Citation Nr: 1042157	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psoriatic arthritis 
secondary to service connected psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981 and 
from April 1983 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In September 2010, the Veteran testified at a video hearing 
before the undersigned.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record demonstrates that the Veteran has been diagnosed with 
psoriatic arthritis during the pendency of the appeal and that 
psoriatic arthritis was caused by his service connected 
psoriasis.


CONCLUSION OF LAW

Psoriatic arthritis was caused by the Veteran's service connected 
psoriasis.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable 
decision contained herein, the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.

The Claim

The Veteran contends that he has psoriatic arthritis due to his 
service connected psoriasis.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The requirement of a current disability is "satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the Veteran 
is service connected for psoriasis.  See March 2000 rating 
decision.  Moreover, a review of the record on appeal shows that 
psoriasis causes psoriatic arthritis.  See letters from Dianne M. 
Cooper, M.D., dated in January 2008, November 2009, and July 
2010; medical treatise evidence filed by the Veteran in October 
2008 and September 2010.

As to whether the Veteran has been diagnosed with psoriatic 
arthritis at any time during the pendency of the appeal, in a 
June 2007 addendum to the June 2007 VA examination, the examiner 
opined that "X-ray findings do not support diagnosis of 
psoriatic arthritis making it less likely than not to be the 
cause of joint pain."

On the other hand, also in the June 2007 addendum to the June 
2007 VA examination, the examiner opined that "X-rays do not 
show changes of psoriatic arthritis, which does not completely 
exclude the possibility of psoriatic arthritis; however, it does 
make it significantly less likely."  Moreover, in the June 2007 
VA examination report itself, the same examiner did in fact 
diagnosis the Veteran with psoriatic arthritis.  Furthermore, Dr. 
Cooper in letters dated in January 2008, November 2009, and July 
2010 reported that the Veteran had been treated at her 
rheumatology clinic since August 2004 and thereafter opined that 
he had psoriatic arthritis due to his psoriasis.  She thereafter 
supported her diagnosis by citation to the Veteran's extensive 
treatment history for psoriatic arthritis that are found in her 
treatment records, including his extensive multi-drug therapy 
which he would not have required except for his diagnosis of 
psoriatic arthritis.  She also opined that the Veteran's therapy 
may have worked so well that it prevented the VA examiner in June 
2007 from diagnosing the claimant with psoriatic arthritis.

The Board finds Dr. Cooper's opinion that the Veteran has a 
diagnosis of psoriatic arthritis more competent and credible than 
the opinion provided in the June 2007 addendum because a 
diagnosis psoriatic arthritis is found in her treatment records 
and these same treatment records document the claimant's 
extensive treatment for this disability.  See Madden v. Gober, 
125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  In short, the Board agrees 
with Dr. Cooper that it would not make any sense for the Veteran 
to undergo the extensive multi-drug therapy which is documented 
in her treatment records but for the claimant having a diagnosis 
of psoriatic arthritis.  The Board also finds more competent and 
credible the opinion provided by Dr. Cooper than the opinion by 
the June 2007 VA examiner because her expertise as the Veteran's 
treating physician provide her with greater expertise about the 
claimant's disorder than the VA examiner who only saw the 
claimant on one occasion.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  Lastly, the 
Board finds Dr. Cooper's opinion that the Veteran has a diagnosis 
of psoriatic arthritis more competent and credible than the 
opinions provided by June 2007 VA examination because of the 
uncertain nature of the VA examiner's opinions - first he 
diagnosed psoriatic arthritis, then he said that the lack of x-
ray evidence of arthritis may or may not prove he had psoriatic 
arthritis, and lastly he opined that it was less likely than not 
that the claimant's psoriatic arthritis was the cause of his 
joint pain.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Therefore, the Board finds that the preponderance of the 
competent and credible evidence of record demonstrates that the 
Veteran was diagnosed with psoriatic arthritis during the 
pendency of the appeal and this psoriatic arthritis was caused by 
his service connected psoriasis.  Under such circumstances, and 
granting the Veteran the benefit of any doubt in this matter, the 
Board concludes that service connection for psoriatic arthritis 
is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990); Allen, supra.




ORDER

Service connection for psoriatic arthritis is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


